—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Office of Temporary and Disability Assistance dated June 15, 1998, made after a hearing, confirming a determination of the respondent New York City Department of Social Services, which, inter alia, terminated public assistance, food stamps, and medical assistance benefits to the petitioner Cinemon Sobers/Jones.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The determination to discontinue benefits was properly based on, inter alia, the petitioners’ failure to attend scheduled meetings and to provide necessary information about their financial circumstances (see, Social Services Law § 101 [1]; § 131-c; 18 NYCRR 351.2 [c]; 351.6 [c] [2]; 351.21, 351.22, 352.30 [a]; Matter of Louis v Dowling, 216 AD2d 396; see also, Matter of Buchanan v Wing, 245 AD2d 634). Joy, J. P., Altman, Goldstein and Schmidt, JJ., concur.